Citation Nr: 1618943	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  13-24 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a neck disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left arm disability, to include as secondary to a neck disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left shoulder disability, to include as secondary to a neck disability.

4.  Entitlement to a compensable initial rating for acquired/surgical colobama of the left upper eyelid.

5.  Entitlement to an initial rating greater than 10 percent for scar of the left upper eyelid, status post acquired/surgical colobama.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and D.C., M.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1977, from August 1979 to December 1985, and from May 1 to May 9, 1992. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2013, and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Jackson, Mississippi (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing is associated with the claims file.

In a September 2015 report of contact, the Veteran requested entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  Although TDIU may be part of an increased rating claim, the record does not show that the Veteran contends entitlement to TDIU based upon his service-connected eye disabilities, which are currently on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the Board does not have jurisdiction over the TDIU issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

I.  New and Material Evidence Claims

The evidence of record reflects that the Veteran filed an initial claim seeking service connection for a neck disability, a left shoulder disability, and a left arm disability in July 2003, and that these claims were denied on the merits in the first instance in a May 2004 rating decision.  Rating decisions dated in March 2005 and September 2010 continued the denial of these claims.  However, review of the electronic claims file does not reveal a copy of the May 2004 rating decision which denied these claims on the merits.  This rating decision is critical to the determination of whether new and material evidence has been received to reopen these claims, as the Board must review the evidence which was considered by the RO in its May 2004 denial on the merits, as well as the reasoning behind the RO's May 2004 decisions.  Accordingly, the RO should locate a copy of the May 2004 rating decision and associate it with the Veteran's claims file.

Additionally, there is no DD214 with regard to the Veteran's service at the time of his May 2000 injury.  Although a March 2003 physical evaluation board reports that the May 2000 injury occurred in the line of duty, it is unclear whether the Veteran was on active duty for training (ACDUTRA) status or inactive duty for training (INACDUTRA) status at that time.  Accordingly, the RO should verify all the Veteran's periods of ACDUTRA and INACDUTRA.

II.  Increased Rating Claims

Review of the claims file reflects that the Veteran has identified additional pertinent private treatment records which have not yet been obtained and considered by the RO.  Specifically, in September 2013, the Veteran submitted an authorization for the RO to obtain the private treatment records of D. Jones, M.D. from the Ophthalmic Plastic Surgery Specialists for treatment for the left eye rendered in August 2013.  There is no indication that these treatment records have been obtained.

Also, the August 2013 statement of the case identifies private treatment records from D. Segrest of the Ophthalmic Plastic Surgery Specialists; however, those records do not appear in the Veteran's claims file.  Accordingly, the RO should associate the private treatment records of Dr. Segrest with the claims file, and obtain all private treatment records from Dr. Jones.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, the United States Department of the Army, and all other appropriate sources to verify the dates and type of service (i.e. active duty, ACDUTRA or INACDUTRA) for each period of the Veteran's military service.  Document all actions taken, and all information received.

2.  Obtain the May 2004 rating decision denying service connection for a neck disability, a left shoulder disability, and a left arm disability, and associate it with the Veteran's claim's file.  All attempts to procure the rating decision should be documented in the claims file.  If the AOJ cannot obtain this record, a formal finding of unavailable should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit this document for VA review.

3.  Associate the private medical treatment records of Dr. D. Segrest, referred to in the August 2013 statement of the case, with the Veteran's claims file.  All attempts to locate this evidence should be documented in the claims file.  If the AOJ cannot obtain this evidence, a formal finding of unavailable should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit this document for VA review.

4.  After obtaining any required authorization from the Veteran, obtain the Veteran's private treatment records from D. Jones, M.D., of the Ophthalmic Plastic Surgery Specialists, and any other pertinent medical records identified.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain the private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

5.  When the above development has been completed, readjudicate the issues on appeal with consideration of all evidence in the claims file.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative, and afford the Veteran an adequate opportunity to respond, prior to returning the issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




